Citation Nr: 1205986	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for small pleural plaque, right upper posterior pleura, prior to June 16, 2011, and for a rating in excess of 10 percent from June 16, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection and assigned a noncompensable rating effective from March 14, 2008.  The Board remanded the case for additional development in May 2011.

A November 2011 rating decision granted an increased 10 percent rating for small pleural plaque, right upper posterior pleura, effective from June 16, 2011.  Although the Veteran submitted correspondence dated in November 2011 indicating he had no dispute with the assigned 10 percent rating, he expressed dissatisfaction with the assigned effective date and also noted a recent change in his VA medical treatment for the service-connected lung disability.  Therefore, the Board finds the issue as listed on the title page remains for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the May 2011 remand referred the issue of entitlement to service connection for a left lung disorder for adjudication by the Agency of Original Jurisdiction (AOJ).  There is no indication of any action as to this matter.  Therefore, it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record in this case reveals that subsequent to the November 2011 rating action and issuance of a supplemental statement of the case, the Veteran provided correspondence asserting that an earlier effective date for the increased 10 percent rating was warranted and reporting that his VA medical care provider had prescribed the use of an inhaler due to his occasional difficulty breathing.  VA treatment records in this case were last obtained in August 2011 and do not include information associated with increased inhaler treatment.  In fact, on most recent VA examination in June 2011, the examiner indicated that the Veteran was on no medication for any chronic or ongoing pulmonary or respiratory condition and also reported specifically, that the Veteran was on no specific medication treatment or other therapy for his service-connected lung disorder.  Generally, VA medical records are held to be within VA control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained.

While the Board regrets additional delay in this case, further development is required prior to appellate review.  Appropriate action is required to obtain copies of all pertinent VA treatment records, and then, if indicated by a review of any newly received evidence, to afford the Veteran a new VA examination if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should obtain any pertinent VA treatment records dated from August 2011 to the present and specifically, any records related to treatment of the Veteran's service-connected lung disability.  Those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  If additional records are received pursuant to numbered paragraph 1, above, and those records show additional treatment for the Veteran's service-connected right lung disorder, the Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature and severity of his service-connected small pleural plaque, right upper posterior pleura.  

All indicated tests and studies are to be performed.  Pulmonary function tests (PFT's), if possible, must be performed; if a DLCO (SB) cannot be obtained the examiner must state why the test would not be useful or valid; if PFT's are not consistent with clinical findings the examiner must state why the PFT's are not a valid indication of respiratory functional impairment; post-bronchodilator studies must be performed unless the results of pre-bronchodilator pulmonary function tests are normal or if the examiner determines that post-bronchodilator studies should not be done; and if there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.) the examiner must state which most accurately reflects the level of disability.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2011).

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


